 In the Matter ofBERKEY ANDGAY FURNITURE COMPANYandLOCAL2388, UNITED BROTHERHOOD OF CARPENTERSAND JOINERSOF AMERICA,AFFILIATEDWITH- THE A. 'F OF L.Case' No. R-'4580. -Decided March 26; 190SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVES -On December 26, 1942, the National LaborRelationsBoard, herein,called the Board, issued its Decision and Direction of Election in theabove-entitled proceeding."Pursuant to the Direction of Election,,an election by secret ballot was conducted on January 20, 1943, under,the direction and supervision of the ActingRegionalDirector for theSeventh Region (Detroit, Michigan).On January 23, 1943, the Act-ing Regional Director, acting pursuant to Article III, Section 10, ofNational LaborRelationsBoard Rules and Regulations-Series 2,as amended,issued anElection Report, copies of which were dulyserved upon theparties.As to the balloting and, its, results, the Acting Regional Directorreportedas follows :Approximatenumber of eligible voters________566Total ballotscast___________________________________________504,Total ballots challenged--------------------------------------1Total void ballots___`_______________________________________1Total valid, votes counted__________________________________502Votes cast for Local 2388, U. B C. grid J. A,'A. F: of L---------- '194Votes cast for U. F. W. A., Local-45, C. I. 0__254Votes cast for neither________________________________'______54On January 30, 1943, Local 2388, United Brotherhood of Carpenters'and Joiners of America, affiliated with the A. F. of L., herein calledthe Carpenters, filed Its objections to the Election Report.TheRegional Director investigated the objections of the Carpenters, andon March 12, 1943, issued his report on objections to the ElectionReport.The Carpenters makes the' following two contentions : (1) thatBerkey and Gay Furniture Company, herein called the C_ om_pany,and the United Furniture Workers of America, Local 45, C. I. O.,herein called the C. I..0., violated an election stipulation in that the" 46 1^ L R. B. 407.48 N L. R. B, No. 81.648 BERKEY AND GAY FURNITURE COMPANY649Company, permitted the C. I. O. to distribute circulars' in front ofand within its plant on the day of and during the election; (2) thatthe C. I:' O. could prove a membership of only five at the hearing onthe petition in this matter.The regional Director reported that the C. I. O. did distribute hand-bills and circulars to employees of the Company but did so outside theCompany's plant at and near the entrance thereto on the day of theelection.No evidence was submitted by the Carpenters or discoveredby the Regional Director indicating that the Company permitted anysuch distribution within the plant or otherwise attempted in any way toinfluence the result of the election.Accordingly, we find that this ob-jection by the Carpenters is without merit.The second ground of objection is in effect an objection to the actionof the Board in according the C. I.O. a place on the ballot.We con-sidered the showing of the C. 1. 0. in our Decision and found that sincethe C. I. O. had made a substantial showing in December 1941, priorto a shut-down, it should be accorded a place on the ballot. Thisobjection does not relate in any way to the conduct of the election, and,accordingly, we find that it is without merit.The Carpenters further alleges that the Company hired a largenumber of temporary employees subsequent to the hearing for thepurpose of influencing the election in favor 'of the C. I. O.At thehearing testimony was given that the bargaining unit contained ap-proximately 450 employees as of that date, and that further increaseswithin the immediate future were anticipated.The Carpenters hasnot submitted, nor has the Regional Director discovered, any evidenceto support the, allegation that the Company increased its employmentprior to the date of the election for the purpose,of influencing theelection.We find that the objections of the Carpenters are without-merit andthey are therefore overruled.Since the challenged ballot cannot affect the results of the election,we find it unnecessary to make any determination with respect to it.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the. National Labor Rela-tions Act, and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT Is HEREBY CERTIFIED that United Furniture Workers of America,Local 45, C. I. 0., has been designated and selected by a majority of allproduction and maintenance employees of Berkey and Gay FurnitureCompany, Grand Rapids, Michigan, but excluding superintendents,foremen, regular and probationary assistant foremen, plant protec- 650DECISIONS OF -NATIONAL LABOR. RELATIONS BOARDtion employees, Government inspectors, company inspectors, andclerical employees, as'their representative for the purposes of collec-tive bargaining, and that pursuant to Section 9 (a) of the Act, UnitedFurnitureWorkers of America, -Local . 45, C. I. 0., is the exclusiverepresentative of all such employees for the purposes of collectivebargaining, with respect to rates of pay, wages, hours of employment,and other conditions of employment.MR. JoHN M. HousTON took no part in the consideration of theabove Supplemental Decision and Certification of Representatives.